The election of Azor Harris and Joseph Chamberlin, Jr., members returned from the town of East Bridgewater, was controverted by Hector Orr and others, on the ground, that, after a meeting had been duly held in said town, at which it was voted not to send a representative, and the meeting had been dissolved, a second meeting was called, at which the members returned were elected.1
*273The committee on elections reported, in this ease, as follows :—
“ A town-meeting was duly holden in said town, for the choice of representatives, on the fourteenth day of November last past, being the second Monday of said month ; at which meeting, on the question whether the town should be represented the present year, the same was decided in the affirmative; on the question whether the town should send two representatives, the same was decided in the negative; and on the question whether the town would send one representative, that also was decided in the negative. A motion then prevailed to dissolve the meeting, and it was dissolved accordingly On this day, no balloting whatever for representatives took place.
Afterwards, at the written request of more than ten of the freeholders in said town, the selectmen thereof issued their warrant, and called another meeting of the inhabitants, on the twenty-eighth day of November, being the fourth Monday of said month, for the choice of representatives, at which last meeting, the said Azor Harris and Joseph Chamberlin, Jr. were chosen to represent said town in the present general court. No objection is made to the manner or the warning of this last meeting. But the petitioners object, and say, that the last meeting was not agreeable to the constitution, and was illegal. The constitution provides, that ‘ the meeting, for the choice of governor, lieutenant-governor, senators, and representatives, shall be held on the second Monday of November, in every year, but meetings may be adjourned, if necessary, for the choice of representatives, to the next day, and again to the next succeeding day, but no farther. But in case a second meeting shall be necessary for the choice of representatives, such, meeting shall be held on the fourth Monday of the same month of November.’
Upon these facts, the committee have come to the conclusion, that the second meeting was rightly held, and that Azor Harris, and Joseph Chamberlin, Jr., were elected representa*274tives of said town, agreeably to the provisions of the constitution, and are entitled to their seats.”
The report was agreed to.1

 53 J. H. 16, 46.


 53 J. H. 118, 161.